Title: From Thomas Jefferson to William Carver, 4 December 1823
From: Jefferson, Thomas
To: Carver, William

Monticello
Dec. 4. 23.I thank you, Sir, for the inedited letter of Thos Paine which you have been so kind as to send me. I recognise in it the strong pen & dauntless mind of Common sense, which, among the numerous pamphlets written on the same occasion, so preeminently united us in our revolutionary opposition.I return the two numbers of the periodical paper, as they appear to make part of a regular file. the language of these is too harsh, more calculated to irritate than to convince or persuade. a devoted friend myself to freedom of religious enquiry and opinion, I am pleased to see others exercise the right without reproach or censure; and I respect their conclusions, however different from my own. it is their own reason, not mine, nor that of any other, which has been given them by their Creator for the investigation of truth, and of the evidences even of those truths which are presented to us as revealed by himself. fanaticism, it is true, is not sparing of her invectives against those who refuse blindly to follow her dictates in abandonment of their own reason. for the use of this reason however every one is responsible to the god who has planted it in his breast, as a light for his guidance, and that, by which alone, he will be judged. yet why retort invectives? it is better always to set a good example than to follow a bad one.I recieved, in due time, the letter you mention of Jan. 27. and did not answer it, because the pain of writing has obliged me, for some time, to withdraw from all correspondence not of moral and indispensable obligation. the duty of returning the inclosed papers furnishes the present occasion of tendering you my friendly and respectful salutations.Th: Jefferson